DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (WO0058057), in view of Gao (US20060266164).
Regarding claim 1, Buchanan teaches a wrench head (page 7 line 23) comprising: a working axis; a first jaw, comprising first-jaw arcuate contact surfaces (Fig. 12a, page 10 lines 2-6, see annotated Fig. 12a); a second jaw,coupled with the first jaw, pivotable relative to the first jaw, and comprising second-jaw arcuate convex contact surfaces (Fig. 12a, page 10 lines 2-6, see annotated Fig. 12a); and a third jaw,coupled with the second jaw, pivotable relative to the second jaw (Fig.11a jaws are elements 20a-20f, page 16 lines 20-25) wherein: the first-jaw arcuate convex contact surfaces are three or more in number (Fig. 12a, see annotated Fig. 12a). Buchanan fails to teach a third jaw comprising a third-jaw arcuate convex contact surface and a third jaw planar contact surface. Gao teaches using both a convex .

    PNG
    media_image1.png
    451
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    310
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. Applicant argues that the “second jaw in Buchanan is nothing more than a chain link 74 that in no way comes in contact with the hexagonal nut or ‘a first-jaw virtual circle’.” Examiner does not refer to the second jaw as being element 74 and has provided an updated annotated Fig. 12a above to clarify what examiner considers to be the second jaw. Applicant also argued that the following claim limitations were not properly considered: a first-jaw virtual circle (391), is perpendicular to the first-jaw arcuate convex contact surfaces (111), has a single point contact with each of the first-jaw arcuate convex contact surfaces (111), and is centered about the working axis (1089) and is perpendicular to the working axis (1089); when the second jaw (120) is in a closed second-jaw orientation relative to the first jaw (110), the first-jaw virtual circle (391) is perpendicular to the second-jaw arcuate convex contact surfaces (121) and has a single point contact with each of the second-jaw arcuate convex contact surfaces (121); and when the second jaw (120) is in the closed second-jaw orientation relative to the first jaw (110), and the third jaw (130) is in a closed third-jaw orientation relative to the second jaw (120), the first-jaw virtual circle (391) is perpendicular to the third-jaw arcuate convex contact surface (131A) and to the third-jaw planar contact surface (155A), has a single point contact with the third-jaw arcuate convex contact surface (131A), and intersects the third-jaw planar contact surface (155A) at only two points. Examiner has clarified the rejection for these limitations in the 103 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723